Case 1:17-cv-01000-MN Document 209 Filed 10/21/19 Page 1 of 3 PageID #: 3486



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                           STIPULATION AND ORDER
                     TO AMEND SCHEDULING ORDER AND TO
                  TAKE CERTAIN FACT DEPOSITIONS OUT OF TIME

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel and subject to the approval of the Court, that the Amended Scheduling

Order (D.I. 105) shall be amended as follows:

            Event                          Current Date                 Proposed Date
Final invalidity contentions      October 10, 2019                October 15, 2019, 10 p.m.
                                                                 EST (completed by
                                                                 agreement)
Deadline for parties to engage    N/A                            November 14, 2019
in mediation (either private or
through the Court)
Status Report                     N/A                            November 22, 2019
Opening expert reports            November 5, 2019                December 5, 2019
Rebuttal expert reports on        December 5, 2019                January 9, 2020
damages
Close of expert discovery         December 30, 2019              January 28, 2020
Case dispositive/Daubert          January 9, 2020                February 7, 2020
Case 1:17-cv-01000-MN Document 209 Filed 10/21/19 Page 2 of 3 PageID #: 3487




motions/opening briefs due
Answering case                   January 30, 2020                    February 25, 2020
dispositive/Daubert briefs due
Reply case dispositive/Daubert February 13, 2020                     March 9, 2020
briefs due
Pretrial Order due               May 8, 2020                         Unchanged
Pretrial conference              June 10, 2020 at 4:30 ET            Unchanged
Trial                            June 22, 2020                       Unchanged


        The parties further agree, subject to the approval of the Court, that the Amended

Scheduling Order is amended so as to permit the fact depositions of Brad Tedder and Michael

Fitzgerald to be taken after the October 11, 2019 close of fact discovery.

        All other provisions of the Court’s Amended Scheduling Order, as amended, remain

unchanged.

Dated: October 18, 2019

YOUNG CONAWAY STARGATT &                             RICHARDS, LAYTON & FINGER, P.A.
TAYLOR, LLP

 /s/ Samantha G. Wilson                              /s/ Kelly E. Farnan
Adam W. Poff (No. 3990)                              Kelly E. Farnan (No. 4395)
Samantha G. Wilson (No. 5816)                        Renée M. Mosley (No. 6442)
Rodney Square                                        One Rodney Square
1000 North King Street                               920 North King Street
Wilmington, Delaware 19801                           Wilmington, DE 19801
(302) 571-6600                                       (302) 651-7700
apoff@ycst.com                                       farnan@rlf.com
swilson@ycst.com                                     mosley@rlf.com

Attorneys for Plaintiff/Counterclaim Defendant Attorneys for Defendant/Counterclaim Plaintiff
Crane Merchandising Systems, Inc.              NewZoom LLC and for Defendants Best Buy
                                               Stores, L.P., Benefit Cosmetics LLC and
                                               Macy’s Inc.




                                                 2
Case 1:17-cv-01000-MN Document 209 Filed 10/21/19 Page 3 of 3 PageID #: 3488




                       SO ORDERED this _____
                                        VW day
                                                of ________________,
                                                      2FWREHU         2019.




                                   7KH
                                   7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                     H +RQRUDU EOH0DU\HOOHQ1RUHLND
                                   8QLWHG6WDWHV'LVWULFW-XGJH
                                   8 LW G 6W W 'L W L W - G




                                      3
